Citation Nr: 0533321	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-09 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
                                                                                                                                                                         

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969, and from August 1972 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  In August 
2003 the Board REMANDED the case for further development, to 
include obtaining records all records of psychiatric 
treatment at the VA Hospital in West Los Angeles, California, 
from July to December 1997, and at the VA outpatient clinic 
on Temple Street in Los Angeles, California, from 1997 to the 
present.  The RO was also instructed to seek clarification as 
to whether the veteran desired a local hearing before a 
hearing officer at the Regional Office.  The requested 
development was completed and the case has been returned to 
the Board for final adjudication.

Pursuant the August 2003 Board remand the RO sent a letter to 
the veteran in May 2004, seeking clarification about his 
desire to attend a local hearing.  The veteran failed to 
respond to this letter.  He subsequently indicated that he 
wanted the issue on appeal to be sent immediately to the 
Board.  Accordingly, his hearing request is deemed withdrawn.  

During the pendency of this appeal, by a decision dated in 
June 2005, the RO increased the veteran's rating for PTSD to 
50 percent disabling, effective from the date of receipt of 
the reopened claim (January 24, 2000).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the maximum 
available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
the veteran's claim for a higher rating for his PTSD remains 
in appellate status.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The medical evidence shows that the service-connected 
PTSD is not manifested by more than occupational and social 
impairment with reduced reliability and productivity; his 
PTSD symptomatology does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2003 Board 
remand, the RO rating decisions, the statement of the case 
(SOC) and the supplemental statements of the case (SSOC), 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the October 2001, May 2004 letters, specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
That is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
October 2001, May 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Although the veteran was not 
explicitly requested to provide any evidence in his 
possession, he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not implemented prior to the issuance of the July 2000 RO 
decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the July 2000 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would substantiate his claim.  Even if the 
initial notice was defective, as explained below, subsequent 
documents cured any procedural defect.  It is also pertinent 
to note that the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").    

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant post-service medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of VA examinations, which 
were thorough in nature and included relevant findings 
adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran served in Vietnam and was awarded a Combat 
Infantry Badge.  He was granted service connection for PTSD 
in March 1995, and assigned a 30 percent rating.  The veteran 
filed a claim for an increased rating in January 2000.  

VA post-service medical reports show that the veteran was 
voluntarily admitted for threatening to kill his girlfriend 
in October 1997.  The clinician documented that he had 
engaged in drug and alcohol abuse.  The veteran reported 
having run out of medication three days prior to the 
consultation.  He presented complaints of chronic sleep 
disturbance and poor appetite with a 15 pound weight loss.  
He also gave a history of decreased energy, poor 
concentration and a depressed mood.  The veteran was 
diagnosed with PTSD and assaultive behavior.  The records 
also show that he reported feeling depressed and anxious.  
The clinician noted that he had difficulty sleeping and 
remained isolated.  In a medical report dated in February 
2000, a clinician indicated that the veteran had intrusive 
thoughts, was isolated and had problems with intimacy as well 
as with relating to others.  He ate excessively and was quite 
avoidant.  

The veteran underwent a VA psychiatric examination in June 
2000.  His chief complaint was severe depression and symptoms 
of PTSD.  He reported flashbacks and nightmares about 
military prison, once or twice a month.  The veteran related 
having been hospitalized in the past for PTSD, alcoholism and 
drugs.  He stated that he was receiving psychological 
counseling.  The veteran denied hallucinations, but endorsed 
easy startle response.  On examination, his speech was found 
to be intact and coherent.  His mood was dysphoric and his 
affect appropriate.  There was no evidence of  suicidal 
ideation.  He was oriented and alert, and his memory was 
intact.  The veteran reported that his most recent employment 
had been as a security guard in a supermarket in March 2000.  
It lasted only two weeks.  The veteran related that he could 
not handle the stress caused by his employment.  The examiner 
diagnosed PTSD, delayed, and depressive disorder not 
otherwise specified.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 62.  The examiner 
explained that this was a combined GAF score for the 
depression and PTSD, which were intertwined.  He also 
concluded that the veteran had mild to moderate social and 
occupational functioning impairment.

In August 2000, a clinician described the veteran as being 
very avoidant, isolated and negativistic in his thinking.  A 
January 2001 VA report shows that the veteran remained 
isolated and experienced persistent intrusive thoughts.  He 
was being treated with medication.  A February 2002 VA report 
shows that his symptoms continued, along with irritability 
and frustration.  His mood was described as slightly 
depressed and his affect constricted.  

In June 2005, the veteran underwent another VA psychiatric 
examination.  He related a history of treatment for 
polysubstance abuse.  He stated that he had last worked in 
1984 as a security guard in a bank for over one year, but had 
resigned because his boss was a woman.  He indicated that he 
had a violent history in his relations with women.  Although 
he had been homeless for years, recently he was living in a 
home for the mentally ill.  Among the symptoms reported, the 
veteran listed intrusive thoughts, impaired concentration, 
hypervigilance, increased arousal manifested in a sleep 
disorder, irritability, some long term memory loss and 
nightmares.  He also related isolating himself from others 
due to emotional disturbances and indicated that he was 
taking psychiatric medications.  The examiner diagnosed 
chronic PTSD, depressive disorder and a personality disorder 
not otherwise specified.  He was found to have overall 
impairment in several areas such as work, social relations, 
judgment and mood.  He was assigned a GAF overall score of 
40.  The examiner also assigned a GAF score of 50 with 
regards to the PTSD alone.  The examiner added that the 
veteran exhibited serious PTSD symptoms with associated 
serious impairment in social and occupational functioning.  
The examiner indicated having reviewed the veteran's entire 
case file in preparation for the examination.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders: A noncompensable rating is 
warranted when a mental condition has been diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

The veteran contends that he is entitled to a rating in 
excess of 50 percent for PTSD.  While a lay witness can 
report what he experiences, the extent of a disability or 
whether there are certain manifestations, required for a 
higher evaluation, raise medical questions which require the 
competent opinion of a medical 
professional.  See 38 C.F.R. § 3.159(a) (2005).  Therefore, 
while the veteran may, as a lay witness, feel that his PTSD 
is so disabling that it warrants a higher rating, the actual 
rating depends on whether trained medical professionals find 
the manifestations required for a higher rating under the 
rating criteria.  

In this case, the criteria for the next higher evaluation, 70 
percent, require that there be occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

At the VA examination of June 2000 he reported that his most 
recent employment had been as a security guard in a 
supermarket in March 2000 and had lasted only two weeks, and 
in June 2005, he reported that he had last worked in 1984 as 
a security guard in a bank for over one year, there is 
evidence that the veteran has occupational functioning 
impairment.  He related that he had been unable to continue 
his employment in either position because he could not handle 
the stress caused by his employment or was unable to get 
along with his boss because she was a woman.  In June 2000 
the examiner who evaluated the veteran concluded that he had 
mild to moderate social and occupational functioning 
impairment.  In June 2005, the VA examiner determined that 
the veteran exhibited serious PTSD symptoms with associated 
serious impairment in social and occupational functioning.  
However, these are occupational and social impairments 
contemplated by the current 50 percent rating. The 
occupational and social impairments do not approximate those 
associated with the 70 percent rating. 38 C.F.R. § 4.7 
(2005).  

The relevant psychiatric clinical evidence in the claims file 
shows that the veteran suffers from recurrent intrusive 
thoughts, flashbacks and nightmares about military prison, 
decreased energy, anxiety, depressed mood, hypervigilance, 
frustration and irritability.  He often feels angry and as a 
result, he has a history of assaultive behavior, to include 
one incident when he threatened to kill his girlfriend.  The 
veteran isolates himself from others.  He also suffers from 
an exaggerated startle response, insomnia, poor concentration 
and social avoidance.  However, the veteran's PTSD is not 
manifested by most of the symptoms that are characteristic of 
a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  The veteran's speech has been found to be intact and 
coherent, his affect appropriate, and it was reported upon 
both examinations conducted in conjunction with his claim 
that he was well oriented and alert.  There is no indication 
of a history of auditory or visual hallucinations.  While the 
veteran has had problems retaining employment (see report of 
June 2005 VA psychiatric examination), as well as 
difficulties with interpersonal relationships, there is no 
competent opinion of record that the veteran is unemployable 
due solely to the service-connected PTSD.  There is also 
medical evidence that the veteran suffers from depressive and 
personality disorders, which are not service-connected.  (A 
personality disorder is not a disease or injury within the 
meaning of the applicable law and regulation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2005); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).

In addition to any PTSD symptoms, and the veteran's social 
and employment history, Global Assessment of Functioning 
(GAF) scores are relevant in determining the severity of the 
veteran's PTSD.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

The VA examiner who conducted the June 2000 VA examination 
assigned the veteran a GAF score of 62.  A  June 2005 VA 
examination report reflected a GAF overall score of 40 but 
the examiner noted that the GAF score for the veteran's PTSD 
was 50.  The Court has held that under the duty to assist, 
where there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In this case, the psychiatrist specifically 
noted two GAF scale scores; the GAF score for the service-
connected disability at issue, PTSD, was recorded as 50.

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  It 
is also relevant to note that, while the June 2000 VA 
examiner opined that the veteran's overall psychiatric 
impairment due to PTSD was mild to moderate, the June 2005 
psychiatric examiner noted that the veteran's exhibited 
"serious" PTSD symptoms with associated serious impairment 
in social and occupational functioning.  However, in this 
case, aside from the finding that the veteran does not have 
most of the examples of symptoms characteristic for the next 
highest rating of 70 percent, the average of his GAF scores 
for PTSD of 50 and 62 reported in recent years are also not 
indicative of such a rating.  As noted above, a score of 51 
to 60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) Carpenter, supra; Richard, supra.  The average of 
the veteran's GAF scores of 50 and 62 are clearly not 
consistent with more than moderate reliability and 
productivity within the meaning of the cited legal authority.

The recent examination reports by a trained medical 
professional provide the most probative evidence as to the 
extent of the current PTSD disability.  These reports 
demonstrate, by a preponderance of the evidence, that the 
disability does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7.  Consequently, the rating in 
excess of 50 percent for PTSD is not warranted.    

The Board finds that with consideration of all of the 
relevant evidence of record, to include outpatient clinic 
notes and reports of psychiatric examinations, along with the 
GAF scores noted above, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity; it is not productive of 
impairment that more nearly approximates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this regard, 
the Board finds that there has been no showing by the veteran 
that this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for the veteran's PTSD, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


